Title: From James Madison to James Monroe, 18 April 1808
From: Madison, James
To: Monroe, James



Dear Sir
Washington Apl. 18. 1808

Your favor of  came duly to hand, accompanied by the papers now returned, and by a note on the correspondence communicated to Congs.  It appears that in most instances the parts allotted for publication coincide with your wishes.  In the excepted instances, an attempt will be made, to have the confidential parts, conformed also to these, by being included in the publication ordered by the H. of R. and by being made a supplement to that ordered by the Senate, which is already out of the Press.  With respect to the two letters of Aug. 4. & Sepr. 13. 1806, which were not communicated to Congs. the object could not be effected without a new communication to Congs. to which the P. wd. be disinclined.  They were omitted in the original communication, as not within the general subject of it, as were my letters relating to such cases.  And it wd. be somewhat awkward, to take up a distinct subject now, even if the whole correspondence relating to it were embraced.
Will you accept a copy herewith sent of the documents as compleat as they have yet come from the Press with assurances that I remain Dr. Sir sincerely yours

James Madison

